ALLREAD, J.
This action was originally brought by The Columbus Coal and Lime Company against Phillip J. Savage, Frank Savage and Anthony Savage, doing business as Savage Brothers.
There were no other parties to said action.'1 Later on John E. McCrehen asked leave of the court to be made a party defendant and to file an answer in said case. The motion was tried in the Court of Common Pleas and a bill of exceptions was taken.
The journal entry shows as follows:
“This day this cause came on to be heard upon the motion of John E. McCrehen, to be made a party defendant herein.
Whereupon the court, being fully advised, finds said motion not well taken and overrules the same, to which ruling, order and judgment, said John E. McCrehen excepts.”
It is true that in the bill of exceptions the motion was heard on the merits. The motion and the journal entry shows that McCrehen was not admitted and was not therefore a^party to. the action. We do not see how this order of the court below can be considered a final judgment against McCrehen or a determination by the court of any of his rights. This decision is in harmony with the case of Myers v Meyers, 6 Law Abstract, page 178.
We therefore hold that there is no final judgment and the motion to dismiss the proceedings in error must be allowed.
Motion granted.
HORNBECK and KUNKLE, JJ, concur.